DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
 
Response to Arguments
Applicant’s response has been fully considered. Applicant’s amendments and the accompanying arguments with respect to the rejection under 35 U.S.C. 102 as being anticipated by Lee have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
Applicant's arguments with respect to Lee and the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. However, Applicant’s arguments with respect to Lee are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0278131) in view of Choi et al. (US 2006/0124931) and Shim et al. (US 2019/0172884).
In reference to claim 1, Kwon et al. (US 2009/0278131), hereafter “Kwon,” discloses a display device, with reference to Figure 19, comprising: a substrate 10, paragraph 26: a semiconductor film 21, paragraph 28: an inorganic insulating film 22 overlying the semiconductor film, paragraph 29; and light-emitting elements overlying the inorganic insulating film, each of the light-emitting elements including a first electrode 45, a second electrode 49, and an electroluminescence layer 47 between the first electrode and the second electrode, paragraphs 64 and 79, 
a gate electrode 23 overlapping the semiconductor film with the inorganic insulating film intervening therebetween, paragraph 29; and 
a source electrode 26’ in contact with, and electrically connected to, the semiconductor film, paragraph 78, wherein
 the inorganic insulating film has a contact hole 24 therethrough, and a portion of the first electrode overlaps the contact hole such that the portion of the first electrode is in contact with the semiconductor film in the contact hole, paragraph 47, and the first electrode is light-reflective, paragraphs 71 and 80.
Kwon does not disclose the semiconductor film, the inorganic insulating film, the first electrode, and the electroluminescence layer are overlapped or
the gate electrode and the source electrode are formed in a same layer as the first electrode.
Choi et al. (US 2006/0124931) discloses a display device including teaching a semiconductor film, 150b in Figure 3, an inorganic insulating film 140, a first electrode 190, and an electroluminescence layer 70 are overlapped, Figure 3. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the semiconductor film, the inorganic insulating film, the first electrode, and the electroluminescence layer to be overlapped. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one pixel arrangement for another in an obvious change in shape.
Shim et al. (US 2019/0172884), hereafter “Shim,” discloses a display device, with reference to Figures 3 and 4F, including teaching a gate electrode 122b and a source electrode 123b are formed in a same layer as the first electrode 124b, paragraph 131 and 133. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the gate electrode and the source electrode to be formed in a same layer as the first electrode. One would have been motivated to do so in order to form the gate, the source, and the anode in one mask process to reduce the number of mask processes and reduce the manufacturing cost and time, paragraph 9.
In reference to claim 5, Kwon discloses an electrode cover film 46 covering an edge of the first electrode and overlapping the contact hole, Figure 19 and paragraph 61.
In reference to claim 7, Kwon discloses an electrode cover film 46 covering an edge of the first electrode, the gate electrode, and the source electrode, Figure 19 and paragraph 61.
In reference to claim 14, Kwon discloses each of the light-emitting elements is an OLED, and the first electrode is an anode or cathode of the OLED, paragraphs 67 and 79.
In reference to claim 15, Choi discloses each of the light-emitting elements comprises an electrode cover film 802 having an opening surrounded by an edge of the first electrode between the electroluminescence layer and the first electrode, and in the opening, the semiconductor film, the inorganic insulating film, the first electrode, and the electroluminescence layer are overlapped, Figure 3.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0278131) in view of Choi et al. (US 2006/0124931) and Shim et al. (US 2019/0172884) as applied to claim 1 above and further in view of Saitoh (WO 2016/199680).
In reference to claim 3, Kwon does not disclose the semiconductor film contains an oxide semiconductor.
Saitoh (WO 2016/199680), hereafter “Saitoh,” for which (US 2018/0151595) is relied upon as an English language equivalent and cited herein, discloses a semiconductor device including teaching a semiconductor film, 7 in Figure 1, contains an oxide semiconductor, paragraphs 65 and 66. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the semiconductor film to contain an oxide semiconductor. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one semiconductor material for another.

Claims 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0278131) in view of Choi et al. (US 2006/0124931) and Shim et al. (US 2019/0172884) as applied to claim 1 above and further in view of Odaka (US 2019/0157606).
In reference to claim 4, Kwon does not disclose the first electrode is a stack of a lower ITO film, a Ag-containing alloy film, and an upper ITO film that are arranged in this order when viewed from the substrate.
Odaka (US 2019/0157606), hereafter “Odaka,” discloses a display device including teaching a first electrode, 44 in Figures 1 and 2, that is a stack of a lower ITO film 44a, a Ag-containing alloy film 44b, and an upper ITO film 44c that are arranged in this order when viewed from the substrate, paragraphs 28, 30, and 34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first electrode to be a stack of a lower ITO film, a Ag-containing alloy film, and an upper ITO film that are arranged in this order when viewed from the substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one electrode material configuration for another.
In reference to claim 10, Kwon does not disclose a terminal section in a non-display section surrounding a display section, the terminal section being configured to receive an incoming external signal; a bendable portion between the display section and the terminal section; and a terminal line drawn out of the display section, routed through the bendable portion, and connected to the terminal section, wherein in the bendable portion, the inorganic insulating film is penetrated, and the terminal line is formed in a same layer as the first electrode.
Odaka discloses a terminal section in a non-display section PA surrounding a display section DA, the terminal section being configured to receive an incoming external signal, paragraph 19; a bendable portion FA between the display section and the terminal section, paragraph 24; and a terminal line 28 drawn out of the display section, routed through the bendable portion, and connected to the terminal section, paragraph 25, wherein in the bendable portion, the inorganic insulating film 20 is penetrated, paragraphs 23 and 24, and the terminal line is formed in a same layer as the first electrode, paragraph 36.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a terminal section to be in a non-display section surrounding a display section, the terminal section being configured to receive an incoming external signal; a bendable portion to be between the display section and the terminal section; and a terminal line to be drawn out of the display section, routed through the bendable portion, and connected to the terminal section, wherein in the bendable portion, the inorganic insulating film is penetrated, and the terminal line is formed in a same layer as the first electrode. One would have been motivated to do so in order to form connections to a flexible display, paragraph 20.
In reference to claim 11, Odaka discloses the terminal section includes a terminal in a same layer as the first electrode, paragraph 36.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0278131) in view of Choi et al. (US 2006/0124931) and Shim et al. (US 2019/0172884) as applied to claim 1 above and further in view of Saitoh (WO 2016/199680).
In reference to claim 9, Kwon discloses, there is provided a capacitor line 31 in a same layer as the semiconductor film 12, and the capacitor line forms a capacitor in combination with wiring 33 in a same layer as the gate electrode or with wiring 35 in a same layer as the source electrode, paragraphs 28, 29, 37, 44 and 57.
Kwon does not disclose the semiconductor film contains an oxide semiconductor, or there is provided a capacitor line including a reduced product of the oxide semiconductor in a same layer as the semiconductor film.
Saitoh discloses a semiconductor device including teaching a semiconductor film, 7 in Figure 1, contains an oxide semiconductor, and a capacitor line 8 including a reduced product of the oxide semiconductor in a same layer as the semiconductor film, paragraphs 74, 75, 107, 108, 114, and 115. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the semiconductor film to contain an oxide semiconductor and the capacitor line to include a reduced product of the oxide semiconductor in a same layer as the semiconductor film. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one semiconductor material for another.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0278131) in view of Choi et al. (US 2006/0124931), Shim et al. (US 2019/0172884), and Odaka (US 2019/0157606) as applied to claim 10 above and further in view of Choi et al. (US 2017/0277288).
In reference to claim 12, Kwon discloses an organic insulating film, 46 in Figure 19, in a same layer as an electrode cover film covering an edge of the first electrode, paragraphs 61 and 79.
Odaka discloses a barrier, film 14 in Figure 2, underlying the semiconductor film 18; and a resin film 10 underlying the barrier film, paragraphs 20 and 21, wherein in the bendable portion, the barrier film is penetrated, and the terminal line 28, in the bendable portion, has a bottom face in contact with the resin film, paragraph 24.
Kwon in view of Odaka does not disclose an organic insulating film in a same layer as an electrode cover film covering an edge of the first electrode; the terminal line, in the bendable portion, has a top face in contact with the organic insulating film.
Choi et al. (US 2017/0277288) discloses a display device including teaching an organic insulating film, 170 in Figure 3, in a same layer as an electrode cover film 150 covering an edge of the first electrode 310; and a terminal line, 215c in the bendable portion BA, has a top face in contact with the organic insulating film, paragraph 96. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the terminal line to have a top face in contact with the organic insulating film in the bendable portion, where the organic insulating film is in a same layer as an electrode cover film covering an edge of the first electrode. One would have been motivated to do so in order to provide a layer that can absorb stress during bending in order to prevent cracks in the conductor, paragraph 96.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2009/0278131) in view of Choi et al. (US 2006/0124931), Shim et al. (US 2019/0172884), and Odaka (US 2019/0157606) as applied to claim 10 above and further in view of Kim et al. (US 2015/0187862).
In reference to claim 13, Kwon does not disclose the first electrode is a stack of a lower ITO film, a Ag-containing alloy film, and an upper ITO film that are arranged in this order when viewed from the substrate.
Odaka discloses a display device including teaching a first electrode, 44 in Figures 1 and 2, that is a stack of a lower ITO film 44a, a Ag-containing alloy film 44b, and an upper ITO film 44c that are arranged in this order when viewed from the substrate, paragraphs 28, 30, and 34.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the first electrode to be a stack of a lower ITO film, a Ag-containing alloy film, and an upper ITO film that are arranged in this order when viewed from the substrate. To do so would have merely been a simple substitution of one known element for another to obtain predictable results; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, (2007). In this case substituting one electrode material configuration for another.
Odaka does not disclose the terminal line and the terminal include a first film in a same layer as the lower ITO film, a second film in a same layer as the Ag-containing alloy film, and a third film in a same layer as the upper ITO film. 
Kim et al. (US 2015/0187862) discloses a display device including teaching a terminal line 230 and a terminal 292 include the same layer as the anode electrode 271, paragraphs 74 and 76. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the terminal line and the terminal to include a first film in a same layer as the lower ITO film, a second film in a same layer as the Ag-containing alloy film, and a third film in a same layer as the upper ITO film. One would have been motivated to do so in order to provide vertical separation between conductive lines within the device, see the end of paragraph 65.
Kim does not disclose the second film is formed smaller in width than the first film, and the third film is formed so as to cover an end face of the first film and an end face of the second film.
Odaka teaches the second film, 44b in Figure 2, is formed smaller in width than the first film 44a, and the third film 44c is formed so as to cover an end face of the first film and an end face of the second film, paragraph 30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second film to be formed smaller in width than the first film, and the third film to be formed so as to cover an end face of the first film and an end face of the second film. To do so would have merely been to apply a known technique to a known device ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897